         CASE 0:18-cv-01776-JRT-HB Doc. 679 Filed 02/05/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST                            Civil No. 18-1776 (JRT/HB)
 LITIGATION
                                                 JOINT UPDATE LETTER
 This Document Relates To:

 All Actions




Dear Judge Bowbeer:

       Pursuant to the proposed order submitted at ECF No. 615 and Joint Update Letter
submitted at ECF 650, Plaintiffs and Defendant Smithfield Inc., (“Smithfield”) hereby
provide the following joint update regarding the status of their ongoing negotiations
regarding document search methodology and search terms.

       The Parties have met and conferred over the course of several weeks regarding the
search terms that will be used by Smithfield and have reached agreement. Due to the
volume of documents involved, it is likely that Smithfield will use some form of
technology-assisted review (“TAR”) during the discovery process, and Smithfield will
provide Plaintiffs with information about its use of TAR as the document review
progresses. While there are no disputes at this time, the Parties will update the Court if any
issue requiring the Court’s intervention arises.
       CASE 0:18-cv-01776-JRT-HB Doc. 679 Filed 02/05/21 Page 2 of 4




Dated: February 5, 2021

/s/ Bobby Pouya                           /s/ Arielle S. Wagner
Bobby Pouya (Pro Hac Vice)                 Arielle S. Wagner (MN #0398332)
Clifford H. Pearson (Pro Hac Vice)         W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw (Pro Hac Vice)           Brian D. Clark (MN #0390069)
Michael H. Pearson (Pro Hac Vice)          Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP               Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400         Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403                     Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Facsimile: (818) 788-8104                  100 Washington Avenue South, Suite 2200
cpearson@pswlaw.com                        Minneapolis, MN 55401
dwarshaw@pswlaw.com                        Telephone: (612) 339-6900
bpouya@pswlaw.com                          Facsimile: (612) 339-0981
mpearson@pswlaw.com                        aswagner@locklaw.com
                                           wjbruckner@locklaw.com
Melissa S. Weiner (MN #0387900)            csdavis@locklaw.com
Joseph C. Bourne (MN #0389922)             bdclark@locklaw.com
PEARSON, SIMON & WARSHAW, LLP              samorbey@locklaw.com
800 LaSalle Avenue, Suite 2150             smowen@locklaw.com
Minneapolis, MN 55402                      sachen@locklaw.com
Telephone: (612) 389-0600
Facsimile: (612) 389-0610                 Co-Lead Class Counsel for Direct Purchaser
mweiner@pswlaw.com                        Plaintiffs
jbourne@pswlaw.com

Bruce L. Simon (Pro Hac Vice)
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com




2
       CASE 0:18-cv-01776-JRT-HB Doc. 679 Filed 02/05/21 Page 3 of 4




/s/ Shana E. Scarlett                     /s/ Shawn M. Raiter
Shana E. Scarlett                         Shawn M. Raiter (MN# 240424)
HAGENS BERMAN SOBOL SHAPIRO LLP           LARSON • KING, LLP
715 Hearst Avenue, Suite 202              2800 Wells Fargo Place
Berkeley, CA 94710                        30 East Seventh Street
Telephone: (510) 725-3000                 St. Paul, MN 55101
Facsimile: (510) 725-3001                 Telephone: (651) 312-6518
shanas@hbsslaw.com                        sraiter@larsonking.com

Steve. W. Berman                          Jonathan W. Cuneo
Breanna Van Engelen                       Joel Davidow
HAGENS BERMAN SOBOL SHAPIRO LLP           Blaine Finley
1301 2nd Avenue, Suite 2000               Yifei “Evelyn” Li
Seattle, WA 98101                         CUNEO GILBERT & LADUCA, LLP
Telephone: (206) 623-7292                 4725 Wisconsin Avenue NW, Suite 200
Facsimile: (206) 623-0594                 Washington, DC 20016
steve@hbsslaw.com                         Telephone: (202) 789-3960
breannav@hbsslaw.com                      jonc@cuneolaw.com
                                          joel@cuneolaw.com
/s/ Daniel E. Gustafson                   bfinley@cuneolaw.com
Daniel E. Gustafson (#202241)             evelyn@cunelolaw.com
Daniel C. Hedlund (#258337)
Michelle J. Looby (#388166)               Co-Lead Counsel for Commercial and
Britany N. Resch (#0397656)               Institutional Indirect Purchaser Plaintiffs
GUSTAFSON GLUEK PLLC
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
bresch@gustafsongluek.com

Co-Lead Counsel for Consumer Indirect
Purchaser Plaintiffs




3
       CASE 0:18-cv-01776-JRT-HB Doc. 679 Filed 02/05/21 Page 4 of 4




/s/ John A. Cotter
John A. Cotter (#0134296)
John A. Kvinge (#0392303)
LARKIN HOFFMAN DALY & LINDGREN
LTD.
8300 Norman Center Drive, Suite 1000
Minneapolis, MN 55427-1060
(952) 835-3800
jcotter@larkinhoffman.com
jkvinge@larkinhoffman.com

Richard Parker (pro hac vice)
Josh Lipton (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP
1050 Connecticut Avenue, N.W. Washington,
D.C. 20036-5306
(202) 955-8500
rparker@gibsondunn.com
jlipton@gibsondunn.com

Brian Robison (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP
2001 Ross Avenue, Suite 2100
Dallas, TX 75201-6912
(214) 698-3370
brobison@gibsondunn.com

Counsel for Smithfield Foods, Inc.




4
